IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43180

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 718
                                                )
       Plaintiff-Respondent,                    )   Filed: November 17, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
NATHANIEL ERWAN BIRD,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and a unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled substance and a
       concurrent unified term of five years, with a minimum period of confinement of
       two years, for possession of a stolen vehicle, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Nathaniel Erwan Bird pled guilty to possession of a controlled substance, I.C. § 37-
2732(c)(1), and possession of a stolen vehicle, I.C. § 49-228. In exchange for his guilty plea,
additional charges were dismissed. The district court sentenced Bird to a unified term of seven
years, with a minimum period of confinement of two years, for possession of a controlled
substance, and a concurrent unified term of five years, with minimum period of confinement of
two years, for possession of a stolen vehicle. Bird appeals.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bird’s judgment of conviction and sentences are affirmed.




                                                   2